Citation Nr: 0123752	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  91-48 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for the residuals of a 
chest injury and residuals of a head injury with 
headaches, for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active service from March 1942 to October 
1945, and died in August 1989.  The appellant is the 
veteran's widow.

This matter was last before the Board of Veterans' Appeals 
(Board) in August 1999, on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (the 
RO).  Upon its last review, the Board denied the benefits 
sought, on the basis that the appellant's claims were not 
well grounded within the then-applicable law.  The appellant 
challenged the Board's determination by the filing of an 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  

By unilateral motion dated December 1, 2000, VA moved that 
the appellant's claims be remanded to the Board for 
consideration under the recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  By order dated February 23, 2001, the 
motion was granted.  

Under the VCAA, VA's obligations with respect to the duty to 
assist were increased, and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim, 
applicable at the time of the Board's August 1999 decision, 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Since the Court order granting the motion, regulations have 
been implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board has carefully 
considered this matter in light of the VCAA and the 
supporting regulations.  Having done so, and as will be 
discussed below, the Board finds that the record is ready for 
appellate review.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. While in combat in December 1944, the veteran was injured 
by a shell blast concussion to the left chest.  Following 
his injury, he was hospitalized, evaluated, treated and 
released. 

3. Examinations and x-rays were negative for any chronic 
disability, and no cardiac or head injury was noted to 
have resulted from the veteran's December 1944 shell blast 
concussion.  

4. A cardiovascular disability was not demonstrated either 
during the veteran's active service or for many years 
following his release from active duty.

5. A headache disability has not been shown to be related to 
any incident of the veteran's military service.

6. The veteran's terminal cardiac disorders were not related 
to any incident of military service.

  
CONCLUSIONS OF LAW

1. A cardiovascular disability was not incurred in or 
aggravated during service; may not be presumed to have 
been incurred in service; and is not proximately due to or 
the result of a service connected disease or disability.  
38 U.S.C.A. §§ 1101, 1112,  1121, 5107 (West 1991 & Supp. 
2001 ); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).

2. A headache disability was not incurred in or aggravated 
during service; may not be presumed to have been incurred 
in service; and is not proximately due to or the result of 
a service connected disease or disability.  38 U.S.C.A. §§ 
1101, 1121,  5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2000).

3. Service connection for the cause of the veteran's death is 
not in order as no disability which was incurred or 
aggravated by service, or which can be related to any 
incident of service, has been medically related to his 
death, or considered as contributing thereto.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that a December 1944 in-service combat 
injury ultimately caused the arrhythmia that led to the 
veteran's death in August 1989.  She also seeks accrued 
benefits based upon the veteran's claim of service connection 
for residuals of a chest injury and head injury, both of 
which were pending at the time of his death.  

Factual Background

The veteran's service medical records reflect that in 
December 1942, he complained of headaches continuously for 
the previous two weeks and reported that his glasses were not 
satisfactory.  He was provided two pair of new glasses.  New 
lenses were again provided in January 1944 because of further 
changes in his vision.  On December 15, 1944, the veteran was 
treated for a shell blast concussion injury to the left chest 
that was described as moderately severe in nature.  (The 
record is unclear as to when he sustained the injury.  
Detailed doctor's notes describe the injury as occurring on 
the afternoon of the 14th, but other records date the event 
as happening on the 15th.)  The initial medical evaluation 
noted that he had been knocked down by a blast concussion 
with injury to the left chest and shoulder.  He complained of  
pain in the left chest and scapular region, aggravated by 
deep breathing, and a headache.  He had no other injuries and 
there were no positive clinical findings.  He was sent to the 
rear and hospitalized.  An examination of the chest was 
negative and there was no evidence of rib fracture.  No 
specific treatment was afforded.  None of the records 
pertaining to the episode indicate that he had lost 
consciousness at any time.  The veteran was evaluated as 
ready for return to general duty on the 25th. 

On the veteran's separation medical examination in October 
1945, the blast injury to the left chest in 1944 was noted; 
however, it was indicated that there were no present physical 
defects from that injury.  Examination of the cardiovascular 
system was normal and the veteran's blood pressure was 
normal.  There was also no reference to headaches on the 
separation examination.  The examiner concluded that the 
blast injury did not result in any disability.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1946. He referred to right and left knee 
problems and a concussion of the lower left chest.  In a May 
1946 rating action, service connection was established for a 
right knee disability, rated 20 percent disabling.  Service 
connection for a left knee disability and residuals of a 
concussion of the chest was denied, because no residual 
disability had been found at discharge.

The veteran was afforded a VA examination in November 1947.  
On examination the cardiovascular and neurological systems 
were reported to be normal.  A subsequent rating action of 
March 1948 confirmed and continued the denials of service 
connection for a left knee and concussion disability as such 
were not found on the November 1947 examination.  

The veteran was hospitalized by the VA during November and 
December 1953.  He was admitted for complaints of severe left 
back pain.  While hospitalized, there were no complaints or 
findings regarding the cardiovascular or nervous systems. The 
final diagnosis was left ureteral calculus, spontaneously 
passed.

In a statement received in March 1959, the veteran related a 
history of recurrent left-sided chest pain.  He related that 
he had had the symptom since his discharge from active 
service, and that he had been under the care of L.R., M.D.  
He stated that the chest pain had caused his physician to 
order further testing to ascertain if the veteran had any 
coronary disease.  He also related a history of headaches 
since discharge, and stated that they had increased in 
intensity.  

The veteran underwent a VA physical examination in April 
1959.  He reiterated the foregoing report.  Upon clinical 
evaluation, no significant abnormalities were noted.  The 
examiner noted that the veteran was normotensive, his pulse 
and temperature were normal, and his cardiovascular system 
findings were not remarkable.  A chest examination resulted 
in normal findings.  Neurological examination was negative, 
with the exception of a rather exaggerated pulsation of the 
left superficial temporal artery.  In part, he was diagnosed 
to have vascular headaches related to minimal left 
superficial temporal vessel arteriosclerosis.  

The regional office thereafter received several statements 
from former service associates of the veteran dated in 1959 
and 1960 who recalled that the veteran had been injured in 
Germany in 1944, as he had reported.

A June 1960 statement by L.R., M.D., reflected that the 
veteran had been under his care since the spring of 1953.  He 
related that the veteran's chief complaints during the 
previous seven years had been severe, recurrent headaches and 
severe chest pain.  He stated that it had been necessary to 
hospitalize the veteran frequently for those complaints.  Dr. 
L.R. further stated that the veteran had been under his care 
since the death of the veteran's former physician.  As to the 
latter, Dr. L.R. reported that he kept no known records.  The 
physician did not relate any etiology or diagnoses for the 
veteran's reported symptoms, nor did he relate any symptoms 
to any incident of military service.  

The veteran was afforded a VA psychiatric examination by a 
board of two examiners in January 1961.  The veteran related 
a history of having been hospitalized in February 1959 for 
treatment of chronic headaches.  The examiners noted that 
during the previous hospitalization, neurological examination 
resulted in normal findings, with the exception of the 
exaggerated pulsation of the left superficial temporal 
artery.  The examiners also noted that a cardiovascular 
examination then resulted in normal findings, and that two 
electroencephalographic tests showed "mild generalized 
abnormalities."  Because the veteran continued to complain 
of headaches in 1959, a ligation of the left superficial 
temporal artery was accomplished.  The veteran was discharged 
without medication and without headaches.  
   
The examiners further noted that in May 1955, the veteran was 
diagnosed to have paroxysmal discharges of slow activity 
which were nonfocal, and that the diagnosing physician opined 
that such was probably an irritative reaction to a mild 
injury.  However, the examiners also noted that because no 
focus or steady irregular slow activity was present, a tumor 
or acute damage was not suggested.  

During the January 1961 examinations, the veteran complained 
of headaches. He indicated that he had a three to four-month 
period of relief after ligation of the left temporal artery 
but no relief after ligation on the right side. He related 
that on occasion he developed pain over the left side of the 
chest and that the chest pain usually followed his headaches. 
He stated that he had been hospitalized for investigation of 
a heart condition, but that no heart disorder could be found.
The examiners further noted the veteran's then reported 
current symptoms.  Specifically, the veteran related that 
although he had experienced relief from his headaches for 
about 4 months, he continued to have excruciating headaches 
at least once a week, and that left-sided chest pains 
followed thereafter.  The examiners also noted the veteran's 
account that no heart condition had been ascertained upon 
previous examinations, and that there was no history of 
coronary attack.  

As to the veteran's headaches, the examiners observed that 
the veteran did not, at the time of his in-service injury, 
report symptoms associated with a cerebral concussion, and 
never made any complaints with regard to headaches.  The 
examiners also noted that no previous heart condition had 
been detected.  The examiners observed that assuming that the 
veteran had sustained a mild cerebral concussion in service, 
he had not developed neurological manifestations as found by 
any physician.  They opined that in light of these findings, 
and because there was no clinical history of any histamine 
headaches or migraines, the veteran had a long-standing 
neurotic reaction, and a long-standing conversion reaction.  
The examiners further noted that the superficial temporal 
arteries had no connection with the circulation of the brain, 
instead supplying the muscles of the face and the scalp. 
Submitted with the report was a copy of a November 1959 VA 
clinical report, reflecting the veteran's history and 
findings as reported.  

The veteran underwent a VA physical examination in December 
1983.  He reported having had a myocardial infarction in 
1979, and triple bypass heart surgery in 1980.  He reported 
having periodic headaches, and chest pain.  The veteran 
confirmed that there was no documentation of heart disease 
prior to 1979.  Then he was treated with medical therapy 
until January 1980 when he presented with unstable angina 
associated with severe chest pain leading to emergency 
coronary artery bypass surgery.  He did describe a long 
history of headaches since service.  The headaches were 
described as extremely severe and daily until 1960 at which 
time they abated somewhat.  During the past year the pain had 
increased but was relieved by medication. On mental status 
examination the veteran was evaluated as severely anxious.  
He showed a tremendous amount of somatic concerns and 
preoccupations. His intellectual functions were adequate.  
The diagnosis was chronic anxiety psychoneurosis with 
psychophysiological reaction, moderate to moderately severe.

The veteran was hospitalized at a VA facility in April and 
May 1987.  In part, he was diagnosed to have coronary artery 
disease, status post coronary artery bypass graft, and 
congestive heart failure, stable.  There is no reference in 
this report to any etiology of the veteran's disorders.  The 
veteran was again hospitalized by the VA during July and 
August 1988 when the diagnoses included chest pain with 
myocardial infarction to be ruled out.

Although not mentioned in the service medical records or the 
early claims or medical reports, more recently the veteran 
reported that at the time of his December 1944 in-service 
injury, he was rendered unconscious for a matter of hours.

The veteran's death certificate reflects that he died in 
August 1989.  The immediate cause of death was listed as 
arrhythmia due to heart failure, post bypass.  The 
approximate interval between the former and the latter was 
observed to be 10 hours.  In turn, the veteran's heart 
failure was opined to be due to chronic ischemic 
cardiomyopathy.  The approximate interval between the 
veteran's cardiomyopathy and the heart failure was noted to 
be less than eight years.  

During the course of the May 1990 hearing on appeal, the 
appellant testified in substance that the veteran complained 
of chest pain as soon as he was discharged from service.  She 
indicated that although the veteran had believed he had a 
heart attack in 1947, and was treated at Manor Hospital in 
Chicago, (then renamed Lincoln West Hospital), further 
inquiry by the veteran's treating physicians indicated that 
the veteran did not have a heart attack as believed.  The 
appellant stated that she had contacted Lincoln West Hospital 
to retrieve records of this care, but was informed by that 
facility that the records had been destroyed.  She reported 
that he had had a heart attack in 1979.  In November 1982 he 
had become unable to work because of his heart condition, and 
not because of his nerves as had been reported by physicians 
of record.

The regional office thereafter received numerous records of 
private and VA medical treatment of the veteran. The record 
reflects that he was hospitalized by the VA from February to 
April 1959 for investigation of his headaches. He reported a 
12-year history of headaches and indicated that they had 
increased in severity over the previous four or five years.  
On examination the cardiovascular system including the chest 
was normal.  The neurological system was negative except for 
an exaggerated pulsation of the left superficial temporal 
artery.  Compression of that vessel as well as of the common 
carotid artery tended to relieve the headaches.

During the veteran's hospitalization a chest X-ray study and 
electrocardiogram were normal.  Two electroencephalograms 
were performed that showed mild generalized abnormality with 
six to seven seconds slowing upon arousal.  No definite focal 
abnormal discharges were noted.  The results of a previous 
electroencephalogram taken in 1955 were reviewed and no 
significant deterioration was noted on comparison to the 
current results.  X-ray study of the skull was within normal 
limits.  Ligation of the left superficial temporal artery was 
performed and the veteran made an uneventful recovery with no 
recurrence of the headaches. The diagnosis was vascular 
headaches, related to the left superficial temporal vessel, 
with minimal arteriosclerosis.  There was no reference to the 
veteran's military service, or his in-service injury, as a 
causal factor in these findings.  

Also received was a record of an October 1959 VA 
hospitalization. He was admitted for complaints of right-
sided temporal pain with onset in July 1959. He indicated 
that he had no complaints with regard to the left side of his 
head since the ligation of the left superficial temporal 
artery. He noted a six-year history of left anterior chest 
pain. During hospitalization examination of the 
cardiovascular system showed no abnormalities and the 
neurological system was entirely negative. A right 
superficial temporal arterectomy was conducted and following 
the operation there were no complaints. The diagnosis was 
vascular headaches related to the right superficial temporal 
artery.

The records included copies of records of admission and 
discharge from Lincoln West Hospital reflecting that the 
veteran was admitted in 1947, 1951, 1954, 1955, 1957 and 
1958.  It was indicated that their clinical records were 
destroyed after 25 years. The appellant recalled that the 
veteran had been hospitalized in 1947 for removal of a 
sebaceous cyst, in 1955 for fainting, in 1957 for 
cephalalgia, Horton's headache, and in 1958 for a "supposed 
coronary."

A report from the Holy Family Hospital reflects the veteran's 
hospitalization from November to December 1968 for complaints 
of chest pain. He reported complaints of intermittent chest 
pain after service discharge associated with a peculiar type 
of headache. During hospitalization an inverted T-wave was 
found on electrocardiogram and X-ray examination showed 
findings which could represent a slightly enlarged heart and 
very early congestive changes.  It was determined that in 
view of the atypical location and type of pain reported by 
the veteran, no useful purpose would be served by performing 
a coronary arteriogram.  The veteran was discharged to be 
followed on an outpatient basis.

Another report from Holy Family Hospital reflects the 
veteran's treatment from June to July 1969. He was admitted 
for recurring sharp, stabbing pain around the apical area of 
the heart. On physical examination, the heart had a normal 
sinus rhythm and his blood pressure was normal. The examiner 
felt that the discomfort in his chest was not determined by 
any organic pathology.

A report from Lutheran General Hospital reflects the 
veteran's hospitalization in August 1969 with a provisional 
diagnosis of chest pain of unknown cause. A coronary 
arteriogram was conducted and no evidence of disease was 
found. The final diagnosis was undiagnosed illness manifested 
by chest pain.

A report from Elmhurst Memorial Hospital for the period from 
July to August 1974 reflects a diagnosis of a pulmonary 
embolism.  A report from Kettering Memorial Hospital for the 
period from May to June 1979 reflected a diagnosis of 
anterior myocardial infarction.

An October 1983 decision by an administrative law judge for 
the Social Security Administration found that the veteran had 
severe coronary artery disease and concluded that he was 
disabled for Social Security purposes as of November 1982.  

The veteran was hospitalized at the Kettering Memorial 
Hospital during May 1989.  He had been admitted with 
progressive chest pain with a two-week history.  He was 
placed in the coronary monitoring unit and treated with 
medication. He improved and was discharged to follow-up 
outpatient treatment.  The discharge diagnoses were unstable 
angina pectoris, arteriosclerotic vascular disease, 
noninsulin dependent diabetes mellitus, status post coronary 
artery bypass surgery and status post bilateral knee 
replacement.

The veteran was again hospitalized at the Kettering Memorial 
Hospital during August 1989.  He was admitted with severe 
chest pain.  On August [redacted] he underwent coronary artery bypass 
grafting.  He developed marked bradycardia and later died.  
The final diagnoses included myocardial infarction with 
recurrent post infarct angina, severe triple vessel 
arteriosclerotic coronary artery disease, congestive heart 
failure, chronic left bundle branch block, and noninsulin 
dependent diabetes mellitus.

In October 1998 the regional office received a number of 
records from the Social Security Administration.  The records 
include a copy of the October 1983 decision by the 
administrative law judge previously discussed.  The reports 
also included records of the coronary artery bypass grafting 
performed in February 1980 and the veteran's hospitalization 
in August 1981 for congestive heart failure.  There were also 
records from private physicians including F.J.W., M.D., 
reflecting treatment of the veteran for his cardiac disease.  
In a May 1983 statement Dr. W. indicated that the veteran had 
been under his care since May 1979.  He related that the 
veteran had far advanced arteriosclerotic heart disease and 
had suffered a previous extensive anterior and inferior wall 
infarction.  He noted that the veteran had undergone coronary 
artery bypass surgery but continued to suffer from recurrent 
refractory angina pectoris.  He had had documented episodes 
of congestive heart failure and was requiring high dosages of 
diuretics in order to keep him out of congestive failure.  
Dr. W. stated that the veteran was totally and permanently 
disabled for all forms of employment.

In October 1998 the veteran's records were reviewed by a VA 
physician.  The physician reviewed the veteran's service 
medical records and his post service medical records.  He 
stated that in summary the veteran had sustained a blast 
injury that had caused a contusion to his left chest wall in 
December 1944.  He had a normal examination at that time and 
an electrocardiogram had not been performed.  The veteran did 
complain of some sharp, intermittent stabbing pain on deep 
inspiration in the left lower axillary region.  That was more 
consistent with a pleuritic than a cardiac or pericardial 
pain.  Chest X-rays were all normal and in the 1950's he had 
normal electrocardiograms.  He had been unable to find any 
electrocardiograms during the 1960's. He noted that the 
veteran had had a myocardial infarction in 1979.

The physician noted that the veteran had no history in the 
early years after the war consistent with a significant 
cardiac injury. He related that was not to say that the 
veteran did not sustain an injury at the time of the blast 
injury but he clearly appeared to have healed well and that 
is what would have been expected.  The physician indicated he 
did not believe that the veteran's later cardiac problems 
were related to the blast injury.  Cardiac contusion was not 
associated with coronary artery disease.

The Relevant Law

Service connection may be granted for disability from disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and cardiovascular disease becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause; or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled on the basis of evidence in the file at 
date of death and due and unpaid for a period of not more 
than one year prior to death may be paid to the living person 
first listed as follows: (1) His spouse, (2) his children, 
(3) his dependent parents.  38 U.S.C.A. 
§ 5121.

Analysis

As noted, the appellant contends that the veteran's August 
1989 death from heart failure was caused by injuries he 
sustained during combat service in December 1944.  

As an initial matter, there is no doubt that the veteran 
served in combat.  Because he has such status, his accounts 
of the reported in-service incident are presumed credible 
under 38 U.S.C.A § 1154(b).  Under the statute, where it is 
determined, through the receipt of certain recognized 
military citations or other supportive evidence, that the 
veteran engaged in combat with the enemy, his lay testimony 
regarding the in-service event must be accepted as conclusive 
as to its actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory."  
Satisfactory evidence is "credible" and "consistent with 
the circumstances, conditions, or hardships of such 
service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.303(d).

Although the essence of the veteran's accounts of his in-
service injuries are presumed credible; and indeed, the fact 
of the injury is fully corroborated by rather detailed 
medical records, the fact that the incident occurred under 
combat conditions does not require that the veteran's 
conclusions as to the relationship between the injury and 
subsequent medical disorders be accepted as correct.  Such a 
relationship must be established by medical authorities.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The questions of 
whether his headaches and cardiac disorders were the result 
of the in-service incident as he claimed; and if so, whether 
these disorders caused or contributed substantially or 
materially to his death, as the appellant now claims, 
requires medical consideration and analysis.  Although the 
appellant maintains that the in-service injuries are so 
related, there is no evidence to show that she has the 
requisite medical expertise to render such an opinion.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).       

Two medical opinions are of record that address the predicate 
central issue of this matter - that of whether the veteran's 
headaches and heart disorder were related to service.  As 
reviewed above, the reports are dated in January 1961 and in 
October 1998.  Significantly, these opinions were rendered 
well before his cardiovascular disabilities were medically 
established, and long after his death, after the appellant 
and the VA had devoted much time and effort to the collection 
and compilation of all available medical records.  As such, 
and because they both appear to be based upon comprehensive 
review of the veteran's then-reported and recorded history, 
they provide accurate medical summations of the veteran's 
physical condition for the periods inclusive.  

The text of the January 1961 VA examination report first 
reveals it to be a comprehensive history of the veteran's 
personal and medical history from the time of his in-service 
combat injury and for approximately 17 years thereafter.  
From this report are gleaned the following significant 
factors:

1.  The veteran reported that in February 1959, he 
was treated for headaches that he had had for 12 
years, or since approximately 1947,  and that the 
veteran then claimed that the headaches were 
related to a period of unconsciousness he sustained 
while in combat during active service;

2.  A neurological examination in investigation of 
these headaches was negative, except for the 
finding that a "rather exaggerated pulsation of 
the left superficial temporal artery;" resulted in 
a ligation of the artery in 1959;

3.  The veteran claimed that the foregoing 
procedure did not alleviate his headaches, which 
were followed by chest pains, although no cardiac 
condition had been diagnosed either by 
electrocardiogram or other clinical testing;

4.  Assuming that the veteran had a mild cerebral 
concussion in service as he reported, he had no 
neurological manifestations thereof which were 
confirmed by private or VA medical examiners, and;

5.  Given the veteran had no histamine headaches or 
migraine, and there was no evidence of any 
traumatic encephalopathy, the veteran's headache 
disorder was the result of a long-standing neurotic 
reaction.

The Board finds especially probative the examiners' specific 
notation that the superficial temporal arteries played no 
part in the circulation of the brain, and that they instead 
served the muscles of the face and scalp.  In other words, 
the examiners found that the abnormality of the artery which 
required ligation could not have been related to the brain 
damage etiology of his headaches as he claimed.  

The record discloses that the 1961 VA examiners were fully 
apprised of the veteran's medical and military history.  
Filed contemporaneously with their report is a copy of a VA 
clinical record dated November 1959, reflecting that the 
veteran had then received care for headaches; that he had 
reported associated recurrent chest pain; and that he had 
undergone a temporal arterectomy.  Significantly, there is no 
reference to any etiology of either of the reported symptoms, 
as noted in the 1961 report.  In sum, as of 1961, the veteran 
had complaints of headaches and chest pain that were 
unattributed to any known etiology and also unattributed to 
any incident of his military service.  Instead, the veteran's 
physical complaints were specifically linked to a psychiatric 
disorder - never claimed as being linked to his military 
service.  

The Board also finds it quite significant to note that there 
is no competent medical evidence in the record during the 
interim between the 1961 VA examination and the 1998 review 
by a VA physician to suggest that the veteran's heart or 
headache disorders were caused by the in-service incident or 
any other incident of military service.  To the extent that 
the records reflect continuing treatment for any disorders, 
they are not relevant to the issue of their cause.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  

As noted, the veteran's claims folder was reviewed by a VA 
physician in October 1998, to ascertain if there was any 
relationship between the veteran's in-service injury and the 
causes of his death.  The reviewer concluded that a 
relationship did not exist.  The Board finds this opinion to 
be particularly probative.

First, it is clear that the examiner reviewed the veteran's 
claims folder.  He correctly observed that the veteran did 
not then manifest any abdominal injury or rib fracture, 
splenic abnormality, and then-contemporaneous clinical 
testing resulted in normal findings.  Importantly, while the 
reviewer noted the possibility that a rib fracture could have 
then been missed, such was not subsequently found as could 
have been expected and that a 1953 radiographic examination 
was normal  It was also noted that Dr. R.'s treatment and 
electrocardiographic testing in the late 1950's revealed no 
cause for the veteran's cardiac-related complaints.  He noted 
that the veteran definitely had cardiac problems beginning in 
1979 and thereafter, but did not relate these to service, or 
any incident of service.  

In short, the reviewer's observations are consistent with the 
record presently before the Board, and provide an accurate 
factual basis for his opinion.  

As to the substance of the opinion, it clearly concludes that 
the veteran's in-service injury played no part in the 
development of his cardiac disorders.  Premised upon the 
correct factual bases that the veteran displayed no 
definitive heart problems until 1979, the examiner explained 
that the veteran's earlier chest pain complaints were more 
likely in the nature of pleuritic pain.  In carrying the 
analysis further, he noted that had the veteran sustained 
sufficient trauma to cause a contusion of the chest wall that 
would lead to myocardial damage, such a result would have 
been immediate and severe.  He noted that there was no sign 
of a pericardial tamponade or aneurysm and noted that in 
cases such as reported by the veteran, healing was usually 
prompt and complete.  Significantly, the reviewer made clear 
that while it was clear that the veteran sustained a blast 
injury as reported, he healed well and his later cardiac 
problems were not related to the injury.

The opinion is highly probative.  It is a medical opinion 
that accounts for the veteran's history, assumes the 
veteran's account of his in-service incident is true, and 
explains that assuming the credibility of such account, how 
the veteran's ultimate cardiac disorder leading to his death 
is unrelated to service.  See Owens v. Brown, 7 Vet. App. 429 
(1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) [observing that the evaluation of medical evidence 
involves inquiry into, among other factors, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The record shows that although the October 1998 review was 
conducted by a physician, the reviewer was not a cardiologist 
as requested in the Board's February 1998 remand.  The Board 
must therefore address whether there remains a defect in the 
development of the evidence, as it has previously directed.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

As explained above, examination of the October 1998 report 
reveals it to be comprehensive, well-informed, and adequately 
explained.  Importantly, it specifically noted the wording of 
the remand and concluded that the central inquiry posed by 
the Board in February 1998 did not require review by the 
specific medical specialist directed by the Board.  There is 
no indication in this respect that the reviewer's opinion is 
flawed, suspect to misinterpretation, or not based on well-
established medical knowledge.  Particularly as to the 
latter, the reviewer noted that the Board's inquiry was 
answered in a manner which suggested careful research, 
including citation to cardiac textbooks.  This factor, 
coupled with the reviewer's obviously complete review of the 
claims folder, renders his report to be in more than 
substantial compliance with the Board's directive of February 
1998.  The Board can only conclude that its request for 
review by a cardiologist was not made from an informed 
medical base, as the Board does not have independent medical 
knowledge; and would certainly defer to the reviewing 
physician's confidence in his ability to render an opinion.  

The appellant requests that this matter be remanded for 
further medical inquiry -specifically by a cardiologist.  
However, a remand of this case simply for the purpose of 
another reviewer to again examine the same claims file that 
was before the evaluating physician in 1998, and which has 
been fully presented, including by reference to well-
established medical texts, would serve no useful purpose.  It 
would only impose unnecessary burdens on VA and the Board, 
and would further delay the timely resolution of this appeal, 
with no probability of a more favorable outcome for the 
appellant.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).     

It is with this observation that the Board turns to the issue 
of whether further inquiry is warranted for compliance with 
the VCAA.  As noted above, the VCAA statute, and the recently 
enacted supporting regulations place upon VA expanded 
obligations to notify the claimant of evidence needed to 
substantiate the claim, as well as an expanded duty to assist 
in its development in several particulars.  

First, the law and regulations provide that VA is to conduct 
medical inquiry relative to a claim, when such is 
"necessary," which is in turn defined as being where there 
is no sufficient evidence to decide the claim.  38 U.S.C.A § 
5103A (d).  For the reasons that are stated above, the 
medical evidence of record has been fully developed, and 
there is sufficient evidence to decide the claim.  

The VCAA also provides that VA is to advise the claimant of 
any medical or lay evidence not previously provided that is 
necessary to "substantiate the claim."  
38 U.S.C.A § 5103(a).  Here, there is no suggestion that 
evidence exists, or which could be generated, that would tend 
to substantiate the claim.  The central issue in this case 
involves whether the veteran's heart and headache disorders 
were incurred in military service.  Several observations are 
relevant in this regard.

Although the veteran reported to Dr. L.R. that he had been 
treated by another physician previously, Dr. L.R. reported as 
early as June 1960 that the prior physician kept no records.  
Dated roughly contemporaneously with his own treatment, Dr. 
L.R.'s report as to the non-existence of the initial 
physician's report is compelling evidence that records prior 
to his care to the veteran do not exist.  Indeed, as the 
veteran's then-treating physician, Dr. L.R. would have been 
expected to obtain the prior physician's treatment records so 
as to ensure that he continued to afford the veteran informed 
and quality medical care.  Indeed, the Board observes that 
the veteran himself reported in December 1983 that there was 
no documentation of heart disease until 1979.  

Similarly, although the veteran and the appellant both 
reported that the veteran was cared for in 1947 at the now-
named Lincoln Hospital, the appellant reported in May 1990 
that she had ascertained that no records of such care existed 
and that they had been destroyed.  Further, a November 1991 
letter from the West Side VA Medical Center in Chicago, 
Illinois related that it had found no records pertaining to 
the veteran.

The appellant has been informed of the evidence that would 
generally be necessary to substantiate the claims.  During 
the May 1990 hearing, the appellant was apprised on several 
occasions of the need to submit evidence showing the 
conditions claimed shortly after service.  See transcript, 
pages 12, 17-18, 22.  In the hearing officer decision of June 
1990, the appellant was advised that service connection could 
still be granted for the claimed conditions, if evidence was 
submitted showing the disorder within one year from the 
veteran's discharge from active service.  In July 1990, the 
appellant was provided with a summary of the evidence 
obtained thus far, and the law applicable to the specified 
issues.  
Finally, the appellant has been continually apprised of the 
status of this case, the relevant law and regulations, and of 
the necessary evidence to substantiate the claim through 
numerous Board decisions and remands.  See Board decisions 
dated February 1994, February 1998, and August 1999.  
Following the Court's February 2001 remand, the appellant was 
advised by letter dated in May 2001 that she could submit 
additional evidence and argument in support of the claim.  
Through her representative in August 2001, the appellant 
offered no new evidence, but merely reiterated previously 
raised arguments.  

Under these circumstances, a further remand for further 
advisement of the appellant or development of the evidence 
would not have any apparent possible effect on the outcome.  
Throughout the course of this matter, the appellant has been 
apprised of the requirements to substantiate the claim.  It 
is clear that the appellant believes in the validity of her 
claim.  While there can be no doubt that the veteran served 
honorably and rendered a valuable contribution to the nation, 
the medical evidence is plainly insufficient to grant the 
benefit sought and no further development would assist in 
this matter.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for the residuals of a chest injury and 
residuals of a head injury with headaches, for accrued 
benefit purposes, is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

